Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record does not teach the combination of claim elements of claim 1 (similarly recited in claims 8 and 14), including: detecting a customer data volume edge case for which at least the quantity of memory resources is improper from a plurality of customer data volume edge cases, wherein the plurality of customer data volume edge cases is defined by a number of transactions per second (TPS) and a number of concurrently open records, wherein the plurality of customer data volume edge cases is selected from a group consisting of: a first customer data volume edge case containing at least 250 transactions per second (TPS) and a maximum of 2 million concurrently open records, 2AMENDMENT IN RESPONSE TO THE FINAL OFFICE ACTION MAILED MARCH 11, 2021 APPLICATION No. 14/489,045 a second customer data volume edge case containing a maximum of 15 transactions per second (TPS) and a maximum of 2 million concurrently open records, and a third customer data volume edge case containing a maximum of 15 transactions per second and at least 100 million concurrently open records. The closest prior art of the record discloses: Quernemoen et al. (US 6950816 B1) discloses evaluating upper and lower limits for hardware utilization in a real-time transactional processing server. However, Quernemoen fails to disclose the throughput threshold requirements and specific numerical TPS limits. Ly (US 20100318637 A1) discloses identifying that computational resources are improperly sized based on throughput requirements and transaction thresholds. However, Ly fails to disclose corresponding thresholds for transaction throughput requirements and the specific numerical TPS limits. Rogers (US 8270410 B2) discloses 10 million accounts are managed per server cluster, as well as a transaction rate of 30 TPS. However, Rogers does not disclose the specific numerical TPS limits. Kanesama (US 20140052841 A1) discloses evaluating upper and lower load parameter boundaries for a given transactional system. However, 
Therefore, the claim amendments, in the context of the independent claims, and when considered in view of the field of available prior art, are deemed not obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145.  The examiner can normally be reached on M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        
/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683